On Application for Rehearing.
DUFOUR, J.
We originally decided this case in favor of the concubine and awarded her the avails of the policies of insurance in controversy.
June 12th, 1905.
Upon information received that a similar case was pe-nding in the Supreme Court, we granted a rehearing and resolved to await the decision of that cause.
Upon the rendering of the opinion by the Supreme Court, the title of the case being Insurance Company vs. Neal, eaoh side in this case contended that the opinion was favorable to its contention.
Thereupon, we certified this case for instructions to the Supreme. Court, and that tribunal answered our question as follows :
“The beneficiary in this case who has paid all the premiums, is entitled to the full amount of the policies to the exclusion of the collateral heirs of Frank Johnson, and her right is not restricted to the one-tenth allowed by the Code to a concubine.”
This answer is an endorsement of our original conclusion.
Our previous decree remains undisturbed.